OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 22, 2002, and formerly maintained an office in the Town of Hume. The Grievance Committee filed a petition charging respondent with acts of misconduct including neglecting a client matter and failing to register as an attorney. Although respondent was personally served with the petition, she failed to file an answer thereto or to request from this Court an extension of time in which to do so. Based upon respondent’s continuing failure to participate in this proceeding, this Court entered an order on September 11, 2013 (109 AD3d 1216 [2013]), suspending her from the practice of law and directing her to appear on October 22, 2013, and to show cause why a final order of discipline should not be entered. Although respondent was personally served with that order, she did not respond in any fashion and she failed to appear on the return date thereof. Consequently, we find respondent in default and deem the allegations of the petition to be admitted.
Respondent admits that, in 2008 and 2009, she was retained by three separate clients to represent them in matters involving alleged minor traffic violations. Respondent admits that in all three matters she failed to take action to protect the interests of her clients and failed to keep them informed regarding the status of their respective matters, resulting in prejudice to those clients. Respondent additionally admits that, since 2010, she has failed to comply with the attorney registration requirements, and that she failed to cooperate with the Grievance Committee’s investigation in this matter.
We conclude that respondent has violated the following former Disciplinary Rules of the Code of Professional Responsibility and the following Rules of Professional Conduct:
DR 1-102 (a) (5) (22 NYCRR 1200.3 [a] [5]) and rule 8.4 (d) of the Rules of Professional Conduct (22 NYCRR 1200.0) — engaging in conduct that is prejudicial to the administration of justice;
DR 1-102 (a) (7) (22 NYCRR 1200.3 [a] [7]) and rule 8.4 (h) of the Rules of Professional Conduct (22 NYCRR 1200.0) — engaging in conduct that adversely reflects on her fitness as a lawyer; and
*27DR 6-101 (a) (3) (22 NYCRR 1200.30 [a] [3]) and rule 1.3 (b) of the Rules of Professional Conduct (22 NYCRR 1200.0)— neglecting a legal matter entrusted to her.
We have considered, in determining an appropriate sanction, the nature of respondent’s admitted misconduct and her failure to participate in this proceeding. Accordingly, we conclude that respondent should be suspended from the practice of law for a period of one year and until further order of this Court. In the event that respondent applies to this Court for reinstatement to the practice of law, she must in her application for reinstatement sufficiently explain the circumstances of her default in this matter.
Centra, J.P, Peradotto, Lindley and Whalen, JJ., concur.
Final order of suspension entered.